UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6364


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

IKE RAYEFORD WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:98-cr-00101-NCT-3)


Submitted:   July 28, 2011                 Decided:   August 2, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ike Rayeford Williams, Appellant Pro Se. Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ike   Rayeford    Williams       appeals    the    district    court’s

order granting relief on his 18 U.S.C. § 3582(c) (2006) motion.

We   have   reviewed   the    record     and   find     no    reversible   error.

Accordingly, we affirm.        United States v. Williams, No. 1:98-cr-

00101-NCT-3   (M.D.N.C.      Mar.   8,   2011).        We    dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                          AFFIRMED




                                         2